Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: P117127US
Filling Date: 12/20/19
Inventor: LIM et al
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 in lines 9-10 recites “at least a portion of the second semiconductor layer, a gate dielectric layer arranged over the second semiconductor layer”. However, it is not clear from the claim language that how at least a portion of the second semiconductor layer is over the second semiconductor layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 13-19 and 20 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Lin et al (US 2020/0144369 A1, PCT filling date is used for the rejection and attached) in view of Hoque et al (US 9,541,521 B1).


Regarding claim 1, Lin discloses a semiconductor device (Fig. 9) comprising: a substrate 102 (Para. 24) comprising: 
a source region 112 and a drain region 112 (Para. 47) arranged over the second semiconductor layer 107 (Para. 47); a first semiconductor layer 102 (Para. 24, SOI material).

Lin does not explicitly disclose a first semiconductor layer, comprising a well region arranged within the first semiconductor layer; a buried insulator layer arranged over the first semiconductor layer; and a second semiconductor layer arranged over the buried insulator layer; and a capacitive structure, wherein the capacitive structure comprises the well region, at least one contact to the well region, at least a portion of the buried insulator layer over the well region, at least a portion of the second semiconductor layer, a gate dielectric layer arranged over the second semiconductor layer and arranged laterally between the source region and the drain region, and a gate layer arranged over the gate dielectric layer; wherein the well region, the source region, and the drain region have the same conductivity type.

However, Hoque discloses a first semiconductor layer 210 (Fig. 4, col. 3, line 41), comprising a well region 250, 240 (col. 4, lines 9-11) arranged within the first semiconductor layer 210; a buried insulator layer 225 (col. 4, line 3) arranged over the first semiconductor layer 210 (consider middle part); and a second semiconductor layer at least a portion of the second semiconductor layer 215, a gate dielectric layer 315 (col. 5, line 22) arranged over the second semiconductor layer 215 and arranged laterally between the source region 217 (col. 3, lines 40-41) and the drain region 219 (col. 3, lines 40-41), and a gate layer 310 (col. 5, lines 6-7) arranged over the gate dielectric layer 315; wherein the well region 250, the source region 217, and the drain region 219 have the same conductivity type (N-type, col. 4, line 11, col. 3, lines 40-41).
Hoque teaches the above modification is used to protect the gate dielectric layer of the device (Abstract). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Lin structure with Hoque structure including gate dielectric layer as suggested above to protect the gate dielectric layer of the device (Abstract).

Regarding claim 2, Hoque discloses the semiconductor device of claim 1, wherein the well region 250, 240 is electrically (capacitively electrically coupled) coupled to the gate layer 310 through the at least one contact 340 to the well region 250, 240 (col. 6, lines 35-42); wherein the source region 217 is electrically coupled to the drain region 219.



Regarding claim 4, Hoque discloses the semiconductor device of claim 3, wherein the isolation element 220 comprises a shallow trench isolation (col. 3, line 64) or a dielectric spacer.

Regarding claim 5, Hoque discloses the semiconductor device of claim 1, wherein the capacitive structure comprises a first capacitor formed by at least the well region 250, 240, the buried insulator layer 225, and the second semiconductor layer 215, and wherein the capacitive structure further comprises a second capacitor formed by at least the second semiconductor layer 215, the gate dielectric layer 315, and the gate layer 310. 

Regarding claim 6, Hoque discloses the semiconductor device of claim 5, wherein a dual gate field effect transistor is formed by at least the first capacitor 240, 225, 215, the second capacitor 215, 315, 310, the source region 217, and the drain region 219.

Regarding claim 7, Hoque discloses the semiconductor device of claim 6, wherein the well region 250, 240 and the gate layer 310 are electrically coupled to a first terminal 385 (col. 6, lines 35-42), and wherein the source region 217 and the drain region 219 are electrically coupled to a second terminal 390 (col. 6, lines 35-42),

wherein the dual gate field effect transistor (same structure as instant application) is configured to provide a capacitance between the first terminal 385 and the second terminal 390.

Regarding claim 8, Hoque discloses the semiconductor device of claim 6, wherein a primary gate comprises at least the gate layer 310 configured to generate a channel 215 between the source region 217 and the drain region 219 of the dual gate field effect transistor; wherein a secondary gate comprises at least the well region 250, 240 configured to generate a channel between the source region 217 and the drain region 219 of the dual gate field effect transistor (same structure as instant application).

Regarding claim 9, Hoque discloses the semiconductor device of claim 1, wherein a thickness of the buried insulator layer 225 is larger than a thickness of the gate dielectric layer 315.

Regarding claim 10, Hoque discloses the semiconductor device of claim 1, further comprising a salicide layer 330 (col. 5, lines 49-55) arranged over the gate layer 310, the at least one contact 340, the source region217, and the drain region 219.

Regarding claim 13, Hoque discloses the semiconductor device of claim 1, wherein the first semiconductor layer 210 comprises silicon (Col. 3, line 41), germanium, silicon-germanium, or combinations thereof.

Regarding claim 14, Hoque discloses the semiconductor device of claim 1, wherein the second semiconductor layer comprises silicon 215 (SOI, silicon-on-insulator), germanium, silicon-germanium, indium gallium arsenide, or combinations thereof.

Regarding claim 15, Hoque discloses the semiconductor device of claim 1, wherein the buried insulator layer 225 comprises silicon oxide (col. 3, lines 50-51), silicon nitride, or combinations thereof.

Regarding claim 16, Hoque discloses the semiconductor device of claim 1, wherein the substrate 210 comprises a fully depleted silicon-on-insulator substrate (col. 3, line 41, col. 4, lines 54-60), or a partially depleted silicon-on-insulator substrate.

Regarding claim 17, Hoque discloses the semiconductor device of claim 1, wherein the second semiconductor layer 215 comprises a plurality of blocks 270, 280, 275 arranged parallel to each other along a first direction (X-direction), wherein the gate layer 310 comprises a plurality of strips 310, 335 arranged parallel to each other along a second direction (Y-direction) perpendicular to the first direction.

Regarding claim 18, Lin discloses a method of forming a semiconductor device, the method (Figure 9) comprising:
providing a substrate 102 (Para. 24), wherein the substrate 102 comprises a first semiconductor layer 102 (Para. 24, SOI material), a second semiconductor layer 107 

Lin does not explicitly disclose forming a well region within the first semiconductor layer;
forming at least one contact to the well region;
forming a gate dielectric layer over the second semiconductor layer and laterally between the source region and the drain region; and
forming a gate layer over the gate dielectric layer, thereby forming a capacitive structure at least partially within the substrate;
wherein the well region, the source region and the drain region have the same conductivity type.

However, Hoque discloses forming a well region 250, 240 (Figure 4, col. 4, lines 9-11) within the first semiconductor layer 210 (Fig. 4, col. 3, line 41);
forming at least one contact 340 (col. 5, line 36) to the well region 250, 240;
forming a gate dielectric layer 315 (col. 5, line 22) over the second semiconductor layer 250, 240 and laterally between the source region 217 and the drain region 219; and
forming a gate layer 310 (col. 5, lines 6-7) over the gate dielectric layer 315, thereby forming a capacitive structure at least partially within the substrate 210;
wherein the well region 250, the source region 217 and the drain region 219 have the same conductivity type (N-type, col. 4, line 11, col. 3, lines 40-41).


Regarding claim 19, Hoque discloses the method of claim 18, wherein the gate dielectric layer 315 is formed through a high-k insulator with metal gate process (col. 5, lines 5-15), or an oxidation furnace process.

Regarding claim 20, Lin discloses method of claim 18, wherein the source region 217 and the drain region 219 are formed through an epi-grown process, or an implantation process (Para. 69). 

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Lin et al (US 2020/0144369 A1) in view of Hoque et al (US 9,541,521 B1) and further in view of Khakifirooz et al (US 2012/0292700 A1, Khaki hereinafter).

Regarding claim 11, Lin in view of Hoque does not explicitly disclose the semiconductor device of claim 1, further comprising a metal gate layer arranged between the gate layer  and the gate dielectric layer, wherein the gate layer comprises polycrystalline silicon. 

However, Khaki discloses a metal gate layer 14 (Fig. 6, Para. 44, metal material) arranged between the gate layer 14 (polysilicon material) and the gate dielectric layer (Para. 43), wherein the gate layer comprises polycrystalline silicon (Para. 

Regarding claim 12, Lin in view of Hoque does not explicitly disclose the semiconductor device of claim 1, wherein the second semiconductor layer  is un- doped or has the same conductivity type with the well region, the source region, and the drain region.

However, Khaki discloses the second semiconductor layer 20a (Para. 41) is un- doped (Para. 6) or has the same conductivity type with the well region, the source region, and the drain region.
Khaki teaches the above modification is used to reduce dopant fluctuation effect of the device (Para. 6). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Lin in view of Hoque second semiconductor layer material with Khaki second semiconductor layer material as suggested above to reduce dopant fluctuation effect of the device (Para. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896